This cause is before us on motion that an order be entered here requiring Vincent Starr Wright, the respondent herein, to pay her such sum or sums of money as this Honorable Court may deem to be reasonable and just, as and for (1) temporary alimony and support and maintenance money for herself, (2) reasonable attorney's fees for prosecuting this her said appeal, (3) suit money, and (4) reasonable allowance for the necessary and proper copies of transcript of record of this appeal, and (5) such other sums which are necessary for the proper prosecution of this appeal.
Certificate of the clerk of the circuit court shows that an order had been entered from which appeal has been taken, but the order is not before us.
The petition shows that the order dismissed movant's bill of complaint. If the bill of complaint was properly dismissed appellee should not be required to make the payments prayed.
We have no record upon which to determine that the chancellor committed error.
If the appeal is without merit, suit money and alimony should not be allowed.
Motion will be denied without prejudice to renewal thereof if and when the record showing prima facie merit of appeal is filed here. *Page 581 
So ordered.
TERRELL, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., dissents.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.